Exhibit 10.1

 

[logo.jpg] 



 

_________________

 

June 1, 2017

 

Ms. Georgia L. Vlamis

700 Spruce Street

Glenview, IL 60025

 

Dear Georgia,

 

I am pleased to confirm that the Board of Directors has approved my
recommendation for you to assume corporate responsibility for Human Resources in
addition to your role as General Counsel and Corporate Secretary. The additional
responsibilities will include, but not be limited to, interface with the
Compensation Committee, employment and labor relations, management of the
company’s compensation and benefit programs, corporate training and development
initiatives, executive recruitment, payroll administration and dotted line
oversight of the plant Human Resource Managers/Director. This change will be
effective June 1, 2017, and as you know, you will continue to report to me.


As part of assuming these expanded responsibilities your title will change to
Vice President, General Counsel, Corporate Secretary and Human Resources.
Effective on June 5, 2017, your base salary will increase from $255,000 to
$267,750. Your Annual Incentive Target and Long Term Incentive Target will
remain at 40%. Finally, we will increase your Termination Without Cause period
from thirteen (13) to twenty-six (26) weeks.

 

All other provisions incorporated in your original offer letter dated November
17, 2015 still apply. This includes your participation in all Company benefit
plans, as outlined in JAC’s Salaried Employee Guide, as amended.

 

Employment with the Company is for no specific period. Your employment with the
Company will be “at will,” meaning that either you or the Company may terminate
your employment at any time and for any reason, with or without cause. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, have changed, the “at will” nature of your
employment may only be changed in an express written agreement signed by you,
the and the Company’s President/CEO.

 

Georgia, I look forward to continuing to work with you, and we appreciate your
ongoing contributions to the business.

 



Sincerely,   Accepted By:             /s/ Joseph E. McNeely   /s/ Georgia L.
Vlamis Joseph E. McNeely   Georgia L. Vlamis President & CEO    

 





 

 

 

 



Two North Riverside Plaza

Suite 1300

Chicago, IL 60606 USA

 

312.928.0850

Fax 312.928.0890

www.freightcaramerica.com

 



 

